Exhibit 99.1 Aeglea BioTherapeutics Provides Corporate Update and Reports Third Quarter 2016 Financial Results Austin, Texas, November 9, 2016 - Aeglea BioTherapeutics, Inc., (NASDAQ: AGLE) a biotechnology company committed to developing enzyme-based therapeutics in the field of amino acid metabolism to treat genetic rare diseases and cancer, today provided a corporate update and reported financial results for the quarter ended September 30, 2016. “We continue to advance our genetic rare disease and cancer programs with the dosing of the first patients in our Phase 1 clinical trials of our lead product candidate, AEB1102, for the treatment of patients with Arginase I deficiency and hematological malignancies. Additionally, initial data from our Phase 1 clinical trial of AEB1102 for the treatment of advanced solid tumors has demonstrated a dose dependent reduction in arginine of approximately 90% following a single dose of 0.08mg/kg or higher,” said David G. Lowe, Ph.D., co-founder, president and chief executive officer of Aeglea. “Based on the initial trial data we have seen in patients with advanced solid tumors and the progress achieved to date in the Arginase I deficiency clinical trial, we believe we are well positioned to advance our AEB1102 programs in 2017.” Recent Highlights • Announced the dosing of the first two patients in a Phase 1 trial of AEB1102 for the treatment of patients with Arginase I deficiency. • Announced the dosing of the first patient in a Phase 1 trial of AEB1102 for the treatment of the hematological malignancies acute myeloid leukemia and myelodysplastic syndrome. • Formed a Scientific Advisory Board consisting of leading industry experts to provide scientific and clinical insights supporting Aeglea’s pipeline of engineered human enzymes. Upcoming Events • Scott Rowlinson, Ph.D., vice president of research at Aeglea, will present new preclinical data on AEB1102 at the Society for Immunotherapy of Cancer (SITC) 2016 Annual Meeting being held November 9 – 13, 2016 in Maryland: o Title: Disruption of the L-Arginine Balance in the Tumor Microenvironment with a Recombinant Human Arginase 1 (AEB1102) Sensitizes Cancer to Immunotherapy o Abstract #275 o Presentation Date/Time: Friday, November 11, 2016 at 12:15 p.m. – 1:30 p.m. ET and 6:15 p.m. –7:30 p.m. ET • Giulia Agnello, Ph.D., research scientist at Aeglea, will present new preclinical data on AEB3103 at the 58th Annual American Society of Hematology (ASH) Meeting being held December 3 – 6, 2016 in San Diego, California: o Title: Development of a Human Therapeutic L-Cyst(e)ine-degrading Enzyme for the Treatment of Hematological Malignancies o Abstract #1587 o Presentation Date/Time: Saturday, December 3, 2016 at 5:30 p.m. – 7:30 p.m. PT Third Quarter 2016 Financial Results
